     Case 2:20-cv-00534-JAD-DJA Document 20
                                         19 Filed 06/05/20
                                                  06/04/20 Page 1 of 2



 1   Mark E. Ferrario (Nevada Bar No. 1625)
     GREENBERG TRAURIG, LLP
 2   10845 Griffith Peak Drive
     Suite 600
 3
     Las Vegas, NV 89135
 4   Telephone: (702) 938-6870
     Facsimile: (702) 792-9002
 5   Email: ferrariom@gtlaw.com

 6   Casie D. Collignon (pro hac vice forthcoming)
     Matthew D. Pearson (pro hac vice forthcoming)
 7
     BAKER & HOSTETLER LLP
 8   1801 California Street, Suite 4400
     Denver, Colorado 80202
 9   Telephone:     (303) 861-0600
     Facsimile:     (303) 861-7805
10

11   Attorneys for Defendant
12
                                  UNITED STATES DISTRICT COURT
13
                                          DISTRICT OF NEVADA
14

15    JENNIFER MIRANDA and PATRICIA                     Case No.: 20-cv-00534-JAD-DJA
      TERRY, on behalf of themselves and all
16
      others similarly situated,
17                                                          STIPULATION AND ORDER
                            Plaintiffs,                       EXTENDING TIME FOR
18                                                         DEFENDANT TO RESPOND TO
                                                          PLAINTIFFS’ COMPLAINT [ECF 2]
                             v.
19
                                                                      (Fourth Request)
      GOLDEN ENTERTAINMENT (NV), INC.,
20

21                           Defendant.

22

23          Pursuant to Local Rules IA 6-1 and 7-1, Defendant Golden Entertainment (NV), Inc.

24   (“Defendant”) and Plaintiffs Jennifer Miranda and Patricia Terry (collectively, “Plaintiffs”),

25   hereby stipulate, agree, and respectfully request that the Court extend the deadline for Defendant

26   to answer or otherwise respond to Plaintiffs’ Complaint from June 5, 2020 to June 19, 2020.

27          As reported to the Court in prior stipulations, the parties have been engaged in settlement

28   discussions and believe the extension requested herein may provide the parties with sufficient time
     Case 2:20-cv-00534-JAD-DJA Document 20
                                         19 Filed 06/05/20
                                                  06/04/20 Page 2 of 2



 1   to fully explore resolution without expending additional resources. The request is not for purposes

 2   of delay. This is the fourth request by the parties.

 3    DATED this 4th day of June, 2020                  DATED this 4th day of June, 2020

 4    WOLF, RIFKIN, SHAPIRO, SCHULMAN                   GREENBERG TRAURIG, LLP
      & RABKIN, LLP
 5

 6
     By: /s/ Don Springmeyer                            By: /s/ Mark E. Ferrario
 7      Don Springmeyer (SBN 1021)                          Mark E. Ferrario (Nevada Bar No. 1625)
        Daniel Bravo (SBN 13078)                            10845 Griffith Peak Drive
 8      A. Jill Guingcangco (SBN 14717)                     Suite 600
        3556 E. Russell Road, 2nd Floor                     Las Vegas, NV 89135
 9
        Las Vegas, NV 89120                                 Tel: (702) 938-6870
10      Tel: (702) 341-5200                                 Fax: (702) 792-9002
        Fax: (702) 341-5300                                 ferrariom@gtlaw.com
11      dspringermeyer@wrslawyers.com
        dbravo@wrslawyers.com                               Attorneys for Defendant
12      ajg@wrslawyers.com
13
         Attorneys for Plaintiffs
14

15

16
                                                    IT IS SO ORDERED:
17

18

19                                                  UNITED STATES
                                                    DANIEL J.     DISTRICT JUDGE
                                                              ALBREGTS
20                                                  UNITED STATES MAGISTRATE JUDGE
                                                    DATED:
21                                                  DATED: June 5, 2020

22

23

24

25

26

27

28
                                                 Page 2 of 3
     4846-3256-7999.3
